Citation Nr: 0815944	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to March 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran sought (and was 
granted) postponement and rescheduling of a videoconference 
he had requested that was scheduled in December 2007.  He 
failed to report for such hearing on the rescheduled date, in 
May 2008.  


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat; it is 
shown that an alleged stressor event (the murder of his wife) 
occurred while the veteran was in service. 

2.  A chronic psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; a preponderance of the evidence is against 
a finding that the veteran has PTSD or that any currently 
diagnosed psychiatric disability is related to his active 
service; and any psychiatric disability he has due to alcohol 
and drug abuse is not a compensable disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD, is not warranted; to the extent that the veteran seeks 
service connection for disability due to alcohol and drug 
abuse, such claim lacks legal merit.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in December 2003 and February 2004, the veteran 
was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following all critical notice.  
The claim was reajudicated after all essential notice was 
given.  See June 2007 supplemental statement of the case.  He 
is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.
The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A March 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical records (SMRs) and service 
personnel records are associated with his claims file, as are 
his VA and private treatment records.  He was afforded VA 
examinations.  He has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

B.		Factual Background 

The veteran's service personnel records show no indication 
that he engaged in combat.  His SMRs do not show any 
complaints, symptoms, diagnosis, or treatment pertaining to a 
psychiatric disorder.  A February 1982 personnel record shows 
that the veteran was discharged because of drug abuse.

VA outpatient treatment records from January 2001 to October 
2004 show that the veteran received psychiatric treatment for 
various problems, to include depression, PTSD, and cocaine 
and alcohol dependence.

Several statements from the veteran identify his claimed 
stressor event in service as the death of his wife.  A death 
certificate reflects that she was murdered, and that her body 
was found in June 1980.

Postservice private records from ABC Behavioral Health show 
the veteran received treatment for major depressive disorder; 
PTSD; and cocaine dependence.  None of the records provides a 
listing of the symptoms supporting the diagnosis of PTSD, or 
explains why the diagnosis is warranted.  No diagnosis of 
PTSD in the record is described as being based on a review of 
the veteran's claims file. 

On April 2005 VA examination, the examiner found that the 
veteran had very mild questionable PTSD.  The examiner 
specifically opined:

"I am a little bit surprised that the veteran is well 
accepted with PTSD and even treatment given to him, 
group and individual therapy, but he did not have any 
psychiatric hospitalizations in his life.  I believe the 
end problem through the 25 years while he was working as 
a cook was his cocaine addiction.  He stated that he 
started to take cocaine in the 1980's when his wife died 
in Florida".

The psychiatric diagnoses (notably, the physician stated 
tentatively) were, long-term chronic bereavement; prolonged 
history of cocaine dependence; periodic depressive episodes, 
mild; very questionable PTSD.

On May 2007 VA examination, the veteran related that he began 
using drugs as a teen, and that his drug use, to include 
cocaine, increased while he was in the military.  He stated 
that he did not sleep well at night, and did not have a good 
appetite.  He reported that his wife's death was under 
mysterious circumstances, and that there was an ongoing 
investigation.  He indicated that they had been separated for 
a couple of months and were living apart at the time of her 
death.  She was missing for about 3 weeks before her body was 
found decomposed, had to be identified from dental records.  
He indicated that he could not sleep after her death, and 
feared for his life.  He stated that that was around the time 
he began abusing drugs to a greater degree (the examiner 
noted a long history of drug use up to that point, and that 
the veteran was disciplined for drug use before his wife's 
death, in 1977).  The veteran related that when he is 
depressed he neglects personal hygiene; other than that his 
activities of daily living and self-care were unimpaired.

Mental status examination revealed, the veteran was well-
dressed and groomed.  He was verbal and was cooperative 
during the interview.  His thought processes were logical, 
coherent and relevant.  His affect did not show any overt 
signs of depression or anxiety.  He was somewhat agitated and 
restless.  He was moderately oriented to time, but well-
oriented to place, person and situation.  His reasoning was 
fair but his judgment was extremely poor based on his 
history.  His fund of general information was average, and 
his verbal comprehension was fair.  He reported 
hallucinations of seeing his wife and talking to himself (the 
examiner noted that the veteran was very vague when 
discussing these issues).  The veteran did not report 
experiencing any life threatening events or events that would 
cause him to feel threatened himself.  The examiner stated:

"Malingering cannot be ruled out in this situation.  
There is also the possibility that he is having some 
psychotic symptoms related to his substance abuse".

The diagnoses (per the examiner, based on interview, mental 
status examination, and review of records and psychological 
testing) were cocaine dependence; symptom-induced mood 
disorder with depressive features.

The examiner stated:

"It was requested that I evaluate whether the veteran 
has PTSD and/or depression and if the death of his 
spouse was the reason for his disorder.  As stated 
above, my impression is that this is an individual who 
mainly suffers from substance dependence in various 
forms over the years, the most recent of which has been 
crack cocaine dependence.  His depressed mood more 
likely than not stems from this.  As stated above, I do 
not see compelling evidence of PTSD diagnosis (it is 
less likely than not that this diagnosis is present).  
The veteran originally claimed PTSD related to exposure 
to wounded, then to finding a dead body, and now to his 
wife's death.  He describes being upset after she died, 
but mainly relates this to fearing for his own life and 
he indicates that they had separated because she left 
him for another man".

C.		Legal Criteria and Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs (bold emphasis applied).  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease incurred in service.  
38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

It is not alleged nor shown that the veteran engaged in 
combat; however, it is not in dispute that he was exposed to 
the alleged stressor event in service, i.e., the murder of 
his estranged wife.  What he must still show to establish 
service connection for PTSD is that he has such disability, 
and that it resulted from he stressor event shown.   

Diagnoses of PTSD are noted throughout in treatment records 
associated with the veteran's claims file.  However, none of 
these diagnoses is shown to have been based on a review of 
the entire record (i.e., the veteran's claims file, including 
service records); none is accompanied by a listing of the 
symptoms supporting the diagnosis; none specifically relates 
the diagnosis to the corroborated stressor event in service 
(the death of the veteran's wife); and none explains the 
rationale as to why the diagnosis of PTSD is proper.  On the 
other hand, the May 2007 VA examiner who opined that the 
veteran's symptoms did not warrant a diagnosis of PTSD 
indicated that the opinion was based on review of the file, 
psychological testing, interview, and mental status 
examination.  Furthermore, that examiner explained in detail 
the basis for the opinion, noting that the veteran's accounts 
were inconsistent, suggesting that malingering may be a 
possibility, and proposing that primary substance abuse has 
caused the veteran's depression (and possibly some psychotic 
symptoms).  Because of all these factors, the May 2007 VA 
examiner's opinion is the more probative evidence in the 
matter of whether the veteran has PTSD.  Consequently, the 
Board finds that the veteran does not have PTSD.  

As the record shows diagnoses of psychiatric disabilities 
other than PTSD, the analysis proceeds to whether any such 
disability may be service connected. The veteran has stated 
that he started using cocaine during his active service, 
after his wife's death in order to ease the pain, and that 
now he is an addict.  Conceding for the sake of argument that 
the veteran's cocaine abuse indeed began in service, because 
service connection for disability due to drug abuse is 
specifically prohibited by statute (See 38 U.S.C.A. § 1110) 
any claim of service connection for primary substance abuse 
lacks legal merit, and must be denied.  

As a compensable psychiatric disability was not noted in 
service or clinically noted post-service prior to 2001, 
service connection for depression on the basis that it became 
manifest in service and persisted is not warranted.  A 
psychosis is not shown to have been manifested in the first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 also do not apply.  

Finally, no medical professional has otherwise related the 
veteran's current depression to his service or to any event 
therein.  To the contrary, the depression has been related to 
his substance abuse (which, as noted, is not a compensable 
disability See 38 U.S.C.A. § 1110).  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  Accordingly, it must be 
denied.

ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


